ON. PETITION FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
Before GODBOLD, and VANCE, Circuit Judges, and THOMAS *, Senior District Judge.
PER CURIAM:
Petitions for rehearing filed by Joseph Vincent Junker, George Lombardi, and Harold Joseph Rosenthal are DENIED. The petition for rehearing filed by Philip Anthony Bonadonna, except to the extent previously granted is DENIED. No member of this panel nor other judge in regular active service on the court having requested that the court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule 26), the suggestions for rehearing en banc filed by George Lombardi, Philip Anthony Bonadon-na, Harold Joseph Rosenthal and Rose Marie Junker, are DENIED.